LOHR, Justice,
specially concurring:
Although I have no important disagreement with much of what the majority says, I believe that this appeal can and should be resolved on a narrower basis.
In Conrad v. City & County of Denver, 656 P.2d 662 (Colo.1982) (Conrad I), we set forth the legal standards to be applied to resolve this case. We recognized, however, that analysis of a Preference Clause challenge to governmental action does not involve “an abstract legal question” but rather “is dependent in important part on factual determinations.” Conrad I, 656 P.2d at 667. Accordingly, we remanded the case for necessary factual findings and application of the legal standards articulated in Conrad I. On remand the trial court made findings that are supported by the evidence, applied the law in a manner faithful to our mandate and arrived at a judgment consistent with its findings of fact and conclusions of law. For these reasons, the judgment should be affirmed.